 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                            Plaintiff,                Case No. MJ19-548-MLP

10          v.                                          DETENTION ORDER

11   JOSUE UBALDO CALVARIO,

12                            Defendant.

13

14   Offenses charged:

15          Count 1:       Conspiracy to Distribute Controlled Substances, 21 U.S.C. §§ 841(a)(1),

16          841(b)(1)(A)

17   Date of Detention Hearing: November 18, 2019

18          The Court conducted a detention hearing pursuant to 18 U.S.C. § 3142(f)(1)(C) for an

19   offense for which a maximum term of imprisonment of ten years or more is prescribed in the

20   Controlled Substances Act. Based upon the reasons stated on the record and as set forth below

21   the Court finds:

22

23




     DETENTION ORDER - 1
 1         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

 2         1.    There is a rebuttable presumption that no conditions or combination of conditions

 3               will reasonably assure the appearance of the person as required and the safety of

 4               any other person or the community pursuant to 18 U.S.C. § 3142(e)(3)(A).

 5         2.    Defendant was not interviewed by Pretrial Services. Therefore, there is limited

 6               information available about him.

 7         3.    Defendant has stipulated to detention.

 8         4.    The allegations involve the Defendant in possession of over 30 pounds of

 9               methamphetamine.

10         5.    Defendant has at least three prior warrants issued against him.

11         6.    There does not appear to be any condition or combination of conditions that will

12               reasonably assure the Defendant’s appearance at future court hearings while

13               addressing the danger to other persons or the community.

14         7.    Taken as a whole, the record does not effectively rebut the presumption that no

15               condition or combination of conditions will reasonably assure the appearance of

16               the Defendant as required and the safety of the community.

17         IT IS THEREFORE ORDERED:

18         (1)   Defendant shall be detained pending trial, and committed to the custody of the

19               Attorney General for confinement in a correction facility separate, to the extent

20               practicable, from persons awaiting or serving sentences or being held in custody

21               pending appeal;

22         (2)   Defendant shall be afforded reasonable opportunity for private consultation with

23               counsel;




     DETENTION ORDER - 2
 1         (3)    On order of a court of the United States or on request of an attorney for the

 2                government, the person in charge of the corrections facility in which Defendant is

 3                confined shall deliver the Defendant to a United States Marshal for the purpose of

 4                an appearance in connection with a court proceeding; and

 5         (4)    The Clerk shall direct copies of this Order to counsel for the United States, to

 6                counsel for the Defendant, to the United States Marshal, and to the United States

 7                Pretrial Services Officer.

 8         Dated this 18th day of November, 2019.

 9


                                                        A
10

11                                                      MICHELLE L. PETERSON
                                                        United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23




     DETENTION ORDER - 3
